UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA AUG 2 0 2018

Clerk, U.S Distn`ct & Bankruptcy

Quordalis V. Sanders, ) C°UFtS for the Distn'ct of Columbia
Plaintiff, §
v. § Civil Action No. 18-1350 (UNA)
Scott S. Harris et al., §
Defendants. §
MEMORANDUM OPINION

This matter is before the court on its review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis. For the reasons explained below, the in
forma pauperis application will be granted and this case will be dismissed pursuant to 28 U.S.C.
§ 1915A, which requires immediate dismissal of a prisoner’s complaint that fails to state a claim
upon which relief can be granted

Plaintiff, a Wisconsin state prisoner incarcerated in Waupun, Wisconsin, has sued the
Clerk of the United States Supreme Court and another employee of that office. The handwritten
complaint is barely legible. Regardless, plaintiff alleges that the defendants returned a petition
he submitted in l\/Iarch 2018 “unflled for frivolous claims and inadequate reasons[.]” Compl. at
2. He seeks equitable relief and monetary damages See id. at 3.

The Supreme Court “has inherent [and exclusive] supervisory authority over its Clerk.”
In re Marin, 956 F.2d 339, 340 (D.C. Cir. 1992) (per curiam). Therefore, “a lower court may
[not] compel the Clerk of the Supreme Court to take any action.” Ia'.; see Panko v. Roa'ak, 606

F.2d 168, 171 n.6 (7th Cir. 1979), cert. denied, 444 U.S. 1081 (1980) (“lt seems axiomatic that a

lower court may not order the judges or officers of a higher court to take an action.”). In
addition, “the Supreme Court Clerk and Clerk’s office staff enjoy absolute immunity from a
lawsuit for money damages based upon decisions falling within the scope of their official
duties,” as is alleged in this case. Mz'!ler v. Harrz`s, 599 Fed. App’x 1 (D.C. Cir. 2015) (per
curiam) (citing Sz'ndram v. Sua’a, 986 F.2d 1459 (D.C. Cir. 1993) (per curiam)). Therefore, this

case will be dismissed A separate order accompanies this Memorandum Opinion.

/é/¢/¢¢;;

Date: August [(Q ,20]8 UnitedStates District Judge